Citation Nr: 0942071	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to service connection for Meniere's disease, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 
1976.  He also had subsequent service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2006 and October 2006 
rating decisions of the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the Veteran's claims.

The Veteran participated in a video conference hearing with 
the undersigned in January 2009.  A transcript of that 
proceeding has been associated with the Veteran's claims 
file.

In February 2009, the Board remanded the Veteran's claims for 
additional evidentiary development, to include a new VA 
medical examination.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board observes that the remand directives have 
been completed, and, thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the Veteran has raised a claim of 
entitlement to an effective date earlier than March 22, 2006, 
for the grant of service connection for hearing loss and 
tinnitus.  He argues that compensation should have awarded 
effective from the date of his service discharge.  The issue 
is referred to the RO for consideration.




FINDINGS OF FACT

1.  The Veteran has demonstrated no worse than Level IX 
hearing acuity in his left ear and Level I hearing acuity in 
his right ear.  

2.  There is no evidence of Meniere's disease in service and 
the most competent medical evidence is against the finding 
that it is related to a disease or injury in service or his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  Meniere's disease was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.             §§ 
3.102, 3.159, 3.301, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R.          
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a);                38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R.            
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in April 2006 and August 2006, prior to the rating decisions 
on appeal.  Thus, the timing requirements of Pelegrini have 
been satisfied.

In the aforementioned notice letters, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

Moreover, the Veteran was afforded VA examinations in June 
2006, March 2008, April 2009, and May 2009.  The Board notes 
that the Veteran has contended that his audio doctor lied.  
See August 2009 statement.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the examinations completed are more than adequate.  
Although the Board recognizes that an aspect of the March 
2008 examination report was inadequate to rate the Veteran's 
hearing loss disability, as will be discussed in further 
detail below, the Veteran was afforded an additional VA 
examination in April 2009.  In reviewing the report of the 
April 2009 examination, the Board notes that the examiner 
conducted a thorough examination and provided the necessary 
information to evaluate the Veteran's bilateral hearing loss.  
Indeed, the examiner clearly elicited from the Veteran the 
effect of his hearing loss disability on occupational 
functioning and daily activities.  Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007)

The Veteran has accused the VA audiologist of lying about the 
results of the testing.  See Veteran's statement received 
August 2009.  In this regard, the Board observes that the 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)).  While the Ashley decision 
pertained to regularity of procedure at the Board, the Board 
believes that this presumption logically extends VA examiners 
and the performance of their duties.  Here, there is no such 
clear evidence to rebut the presumption of notification in 
this case.  The Veteran has not provided any information 
showing a discrepancy in the data/results collected in the 
April 2009 examination.

With respect to the examination for Meniere's disease, the 
Board also finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include the June 2006 VA examination report, and the 
statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.

II.	Initial compensable disability rating for bilateral 
hearing loss

The Veteran contends that his service-connected bilateral 
hearing loss warrants a higher initial disability rating.  
The Veteran testified that he could not hear the television 
or his cell phone and that he had difficulty communicating 
with his wife and others.  See January 2009 hearing 
transcript.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;               
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine  Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R.         
§ 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of            
38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

If the pure tone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).


When the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.                38 C.F.R. § 
4.86(b).

At the time of the VA examination conducted in June 2006, the 
Veteran's right ear pure tone thresholds were 20 dB at 1000 
Hz, 40 dB at 2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz.  
The pure tone threshold average for the right ear was 44 dB 
with a speech recognition score of 92 percent.  The pure tone 
thresholds for the left ear were 65 dB at 1000 Hz, 60 dB at 
2000 Hz, 60dB at 3000 Hz, and 65 dB at 4000 Hz.  The pure 
tone threshold average for the left ear was 63 dB with a 
speech recognition score of 62 percent.  When the average 
pure tone thresholds are combined with the speech 
discrimination scores of 92 percent for the right ear and 62 
percent for the left ear, the resulting hearing impairments 
from Table VI are Level I for the right ear and Level VI for 
the left ear.  As the Veteran exhibited pure tone thresholds 
of greater than 50 dB in each of the four frequencies (1000, 
2000, 3000, and 4000) for the left ear, the Veteran's average 
pure tone threshold of 63 dB is applied to Table VIA, 
resulting in a Level V hearing impairment.  Since Level V 
impairment is not greater than Level VI impairment under 
Table VI, Level VI will be used to determine the disability 
evaluation.  See 38 C.F.R. § 4.86(a) (2009).  When the 
findings are combined on Table VII, the Level VI impairment 
of the left ear and the Level I impairment of the right ear 
results in a noncompensable disability evaluation.  

At the time of the VA examination conducted in March 2008, 
the Veteran's right ear pure tone thresholds were 30 dB at 
1000 Hz, 40 dB at 2000 Hz, 70 dB at 3000 Hz, and 80 dB at 
4000 Hz.  The left ear pure tone thresholds were 95 dB at 
1000 Hz, 85 dB at 2000 Hz, 95 dB at 3000 Hz, and 90 dB at 
4000 Hz.  The pure tone threshold averages were not included 
in the examination report; however, in utilizing the reported 
thresholds as noted above, the pure tone threshold average 
for the left ear was 91 dB and the pure tone threshold 
average for the right ear was 55 dB.  Although the Veteran's 
speech recognition score was noted as 100 percent for the 
right ear, the left ear was noted as 0 percent.  However, the 
examiner explained that the left ear "could not be tested."  
He did not say that the Veteran had a zero percent speech 
discrimination.  Rather, without providing a reason, he said 
that the left ear could not be tested.  Further, in comparing 
the 0 percent speech recognition score with the previous June 
2006 examination report, which noted a speech recognition 
score of 62 percent for the left ear and the most recent 
examination conducted in April 2009, which reveals a speech 
recognition score of 64 percent, the Board finds that the 
March 2008 speech recognition score for the left ear is not 
adequate for rating purposes.  In any event, even if the 
Board were to apply the Veteran's pure tone threshold average 
for the left ear to Table VIA, the result is a Level IX 
hearing impairment.  The speech recognition score of 100 
percent for the right ear combined with the pure tone 
threshold average of 55 for the right ear, results in a Level 
I hearing impairment pursuant to Table VI.  Again, when the 
Level I impairment and Level IX hearing impairment are 
applied to Table VII, the result is a noncompensable 
disability evaluation.  

At the time of the most recent VA examination conducted in 
April 2009, the Veteran's right ear pure tone thresholds were 
25 dB at 1000 Hz, 40 dB at 2000 Hz, 70 dB at 3000 Hz, and 70 
dB at 4000 Hz.  The average pure tone threshold for the right 
ear was 51 dB.  The left ear pure tone thresholds were 80 dB 
at 1000 Hz, 75 dB at 2000 Hz, 75 dB at 3000 Hz, and 80 dB at 
4000 Hz.  The average pure tone threshold for the left ear 
was 78 dB.  The speech recognition score for the right ear 
was 100 percent and 64 percent for the left ear.  When the 
average pure tone thresholds are combined with the speech 
discrimination scores of 100 percent for the right ear and 64 
percent for the left ear, the resulting hearing impairments 
from Table VI are Level VII impairment of the left ear and 
Level I impairment of the right ear.  As the Veteran showed 
pure tone thresholds of greater than 50 dB in each of the 
four frequencies for the left ear, the Veteran's average pure 
tone threshold of 78 was applied to Table VIA, which also 
results in Level VII impairment.  See            38 C.F.R. § 
4.86(a) (2009).  When the findings are combined on Table VII, 
the Level VII impairment of the left ear and the Level I 
impairment of the right ear results in a noncompensable 
disability evaluation.  



The Board observes that there are private audiological 
examinations that were conducted many times throughout the 
course of the Veteran's appeal.  See private treatment 
records.  However, it is not apparent as to whether the 
speech recognition scores were determined pursuant to the 
Maryland CNC test.  For VA purposes, the Maryland CNC Test 
must be used.  38 C.F.R. § 3.385.  In any event, none of the 
audiometric results from the examinations reveal higher 
levels of impairment than the more recent VA examination 
reports of record.  Indeed, the June 2006 private audiometric 
results reveal pure tone threshold average of 75 dB for the 
left ear and a pure tone threshold average of 20 dB for the 
right ear-- which are not as severe as the audiometric 
findings shown on the April 2009 VA examination report.    

Although the Board recognizes that the medical records reveal 
notations of severe hearing loss, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). In other words, the Board is bound by 
law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's statements and that of his wife, 
sister, and co-worker.  In this regard, while the Veteran is 
credible to report on what he sees and feels and others are 
credible to report on what they can see, neither the Veteran 
nor his wife, sister, or co-worker, are competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu, supra.  Also, as explained above, the Board is 
bound by law to apply the rating schedule based on the 
Veteran's audiometric results.  See                 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.



The record contains no evidence showing that the Veteran is 
entitled to a disability rating in excess of a noncompensable 
disability evaluation at any point during the course of this 
appeal; therefore, no staged ratings are appropriate.  See 
Fenderson, supra.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See       38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  Id.

In this regard, the VA examinations of record discuss the 
functional effects caused by the Veteran's service-connected 
hearing loss.  The Veteran stated that he can't hear well 
when performing the duties of his job and that he does not do 
a lot of daily activities.  See April 2009 VA examination 
report.  The Board finds that the examination reports and 
private medical evidence adequately address the functional 
effects caused by the Veteran's hearing loss and, as such, 
the Board may proceed to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  While there is no disputing that the 
Veteran's hearing loss adversely affects him at work, his 
difficulties are contemplated in his current disability 
evaluation.  In this regard, it is important to reiterate 
that percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries in civil 
occupations.  38 C.F.R. § 4.1.  The Board does not find that 
the Veteran's hearing impairment is so exceptional or unusual 
as to warrant further consideration under the provisions of 
38 C.F.R. § 3.321.  See Bagwell v. Brown,         9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers pure tone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss. Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.  In addition, 
there is no indication in the record that the Veteran's 
hearing loss currently causes unusual employment impairment.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The Board finds 
that the functional effects caused by his hearing disability, 
which undoubtedly exist, do not constitute an exceptional or 
unusual disability picture which warrants consideration of an 
extraschedular rating.  As such, referral for extraschedular 
consideration is not warranted.  See Thun, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, the doctrine of 
reasonable doubt is not for application.  Although the Board 
sympathizes with the Veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned noncompensable disability 
evaluation is appropriate in this case.  




III.	Service connection

The Veteran contends that his current Meniere's syndrome is 
related to his active service and, in the alternative, caused 
by or aggravated by his service-connected hearing loss and 
tinnitus.  See hearing transcript.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The record reveals that the Veteran has a current diagnosis 
of Meniere's disease.  See May 2009 VA examination report.  
Thus, element (1) of Hickson has been met.   

However, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection on a direct basis.  

The service treatment records are completely negative for 
Meniere's disease.  The April 1976 examination report shows 
that the Veteran's sinuses and ears were clinically evaluated 
as normal and the remaining records do not reveal any 
diagnosis of Meniere's disease or any of the associated 
symptoms to include dizziness, vertigo, and imbalance.  
Moreover, the Veteran has stated that he did not experience 
symptoms of Meniere's disease until 2004, many years after 
his separation from active service.  See VA examination 
reports.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Moreover, there is no competent medical evidence of record 
that relates the Veteran's Meniere's disease to active 
service.  In this regard, the Veteran was afforded a VA 
examination in May 2009.  The examiner noted that he had been 
asked to provide an opinion as how likely it was that the 
Veteran's tinnitus or hearing loss caused or aggravated his 
Meniere's disease.  His response was that the question was 
not phrased properly because hearing loss or tinnitus 
"cannot cause or aggravate Meniere's disease."  Rather, he 
said the opposite could occur.  He said it was probable that 
the Meniere's disease caused or aggravated his tinnitus.  He 
then went on to state it was less likely as not that the 
Veteran's military service experience had any connection with 
his Meniere's disease, which began around 2002 and became 
fully evident in 2004.  The April 2009 audiology examination 
echoed this opinion.  In other words, both examiners 
essentially expressed the opinion that it was unlikely that 
the Veteran's hearing loss and tinnitus were even serviced 
related.  There is no medical opinion to the contrary.  

The only evidence of record in support of the Veteran's claim 
consists of the Veteran's personal statements that his 
current Meniere's disease is related to active service.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he sustained certain injuries during 
service or that he experienced certain symptoms.  However, 
the Veteran is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran's assertions 
regarding the etiology of his current Meniere's disease are 
of little probative value.

In light of the above, the Board finds that the Veteran's 
claim of entitlement to service connection for Meniere's 
disease on a direct basis must be denied.

The Board also finds that the Veteran is not entitled to 
secondary service connection.  As noted above, the Veteran 
has contended that his Meniere's disease is related to his 
service-connected hearing loss and tinnitus.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of                  
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has a current diagnosis of Meniere's disease and 
is service-connected for bilateral hearing loss and tinnitus.  
Thus, elements (1) and (2) of Wallin, supra, have been met.  
The outstanding question therefore is whether there is 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disabilities and the Veteran's 
Meniere's disease.  The Board finds that the preponderance of 
the evidence is against this aspect of the Veteran's claim.

Review of the Veteran's available medical records indicates 
that the Veteran was first diagnosed with Meniere's disease 
in 2004, many years after separation from active military 
service.  The private treatment records and VA treatment 
records show that the Veteran has constant complaints of 
dizziness, vertigo spells, and disequilibrium.  However, 
there is no medical opinion linking the Veteran's Meniere's 
disease to his service-connected hearing loss and tinnitus.  
Indeed, the private treatment records appear to indicate that 
the Veteran's hearing loss occurred as a result of his 
Meniere's disease.  See June 2004 private treatment record.  

In addition, the Veteran was afforded a VA examination in May 
2009 to resolve the issue of etiology of his Meniere's 
disease.  The Veteran reported that in 2004, he had sudden 
onset of extreme dizziness and loss of balance which was 
incapacitating.  He had not experienced any episodes like 
this prior to that time.  The examiner also noted that the 
Veteran had severe hearing loss in the left and right ear.  
The examiner articulated that his impression was that the 
Veteran had Meniere's disease and that the onset of the 
disease was around 2002 when he began to experience hearing 
loss.  The examiner noted that he was asked to opine if the 
Veteran's tinnitus or bilateral hearing loss caused or 
aggravated his Meniere's disease.  On the contrary, he noted 
that it was the Meniere's disease that caused and aggravated 
his tinnitus and hearing loss.  Hearing loss does not cause 
Meniere's disease, but rather Meniere's disease causes 
hearing loss.  The examiner ascribed the majority of the 
Veteran's hearing loss to his Meniere's disease.  Further, 
again, the examiner noted that the Meniere's disease might 
cause or aggravate his tinnitus.  It is probable that his 
Meniere's disease aggravates his tinnitus and bilateral 
hearing loss.  It was less likely as not that the progression 
of the Meniere's disease has been made any worse by any 
experience that he had during his military service.  The 
Board observes that the VA examiner stated that the Veteran's 
Meniere's disease was not caused or affected by his service-
connected hearing loss and tinnitus, but instead, is the 
cause of hearing loss and may aggravate tinnitus.  The April 
2009 audiology examination echoed this opinion.  In other 
words, both examiners essentially expressed the opinion that 
it was unlikely that the Veteran's hearing loss and tinnitus 
were even serviced related.  There is no medical opinion to 
the contrary.  

The Veteran has repeatedly contended that his Meniere's 
disease was caused or aggravated by his service-connected 
disabilities.  Though the Veteran may attest to symptoms he 
has experienced, he is not competent to opine on the etiology 
of his disability.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a lay person, the Veteran simply does not 
have the necessary medical training and/or expertise to make 
a diagnosis or determine the cause of his Meniere's disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board concludes that the most probative evidence of 
record does not link the Veteran's Meniere's disease to his 
service-connected disabilities.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  See 38 U.S.C.A. § 5107.  
Accordingly, the Board concludes that service connection for 
Meniere's disease is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to service connection for Meniere's disease is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


